Plaintiff city has filed motion for rehearing urging that the court has failed to give consideration to Subsection 2, Section 1, Article I, Charter of Kansas City, wherein the municipal corporation known as "Kansas City" is given power "(2) To classify the subjects and objects of taxation and each or any of them." And, further plaintiff city urges, that the court has failed to give consideration to the rule of construction embodied in the Charter of Kansas City, Section 3, Article I, which is as follows, "Sec. 3. GENERAL POWERS NOT LIMITED. The enumeration of any particular power granted in this charter shall not be construed to limit or impair any general grant of power in this charter contained."
Our opinion does not question the power of the city to reasonably classify those subjects and objects of taxation which the city is by its charter or statute authorized to tax. And we see no conflict between the decision, Automobile Gasoline Co. v. City of St. Louis, 326 Mo. 435, 32 S.W.2d 281, and our decision herein.
Of the rule of construction, Sec. 3, supra: this may not be held to delegate to the municipal corporation the power to assess, levy and collect taxes which have not been authorized by charter or statute. The power of taxation, a sovereign power, should be strictly construed as against the taxing municipality.
Plaintiff city further asserts that the opinion herein is in conflict with State ex rel. People's Motorbus Co. of St. Louis v. Blaine, 332 Mo. 582, 58 S.W.2d 975. In that case this court stated (332 Mo. at page 587), "Paragraph 1 of Section 1 of Article I of the charter of the city of St. Louis provides that the city shall have power `to assess, levy and collect taxes forall general and special purposes on all subjects or objects oftaxation.' There can be no question but what this language of the charter is sufficiently broad to authorize the city to *Page 245 
levy any kind of a tax which is not inhibited by some other provision of the charter or by some constitutional or statutory provision." This statement, considered as a basis for the result of that case, is overruled. We do not rule that the result of that case was wrong, however.
The motion for rehearing is overruled.